Citation Nr: 1408981	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-18 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from August 30, 1974, to October 8, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.



FINDING OF FACT

The Veteran had active military service from August 30, 1974, to October 8, 1974.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VA's duties to notify and assist the Veteran.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis

The Veteran seeks nonservice-connected pension benefits because he is permanently and totally disabled.  

In order to establish basic eligibility for nonservice-connected pension benefits, it must be shown that the Veteran served on active duty during a period of war for a period of 90 days or more, or served an aggregate of 90 days or more in separate periods of service during the same or different war periods.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The Veteran served on active duty for a period of less than 90 days.  This fact is not in dispute.  Although the Veteran's character of service was honorable, there is no legal basis for a veteran who served on active duty for a period of less than 90 days to receive pension benefits.  Accordingly, his claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


